Opinion issued March 27, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00166-CV
                           ———————————
            IN RE JESUS CRUZ AND JUAN SANCHEZ, Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      On February 28, 2013, relators, Jesus Cruz and Juan Sanchez, filed a petition

for writ of mandamus, seeking relief from the trial court’s February 14, 2013 order

compelling relators to submit to independent medical examinations and the trial

court’s February 14, 2013 order denying relators’ motion to compel discovery of
net-worth information from real party in interest, T. Gerald Treece, Independent

Executor of the Estate of John M. O’Quinn, deceased (the “Estate”).1

      Subsequently, the parties advised the Court that, on March 6, 2013, the trial

court vacated its February 14, 2013 net-worth order and issued a new order

denying relators’ motion to compel discovery of net-worth information from the

Estate. In light of the trial court’s March 6, 2013 order, relators filed a motion for

leave to supplement their petition, seeking to challenge the trial court’s March 6,

2013 net-worth order in this mandamus proceeding. Further, relators requested

that the Court construe their reply brief as a supplement to their petition for writ of

mandamus and consider their arguments related to the March 6, 2013 net-worth

order. The Court grants relators’ motion for leave to supplement and will consider

relators’ reply brief, which addresses the trial court’s March 6, 2013 net-worth

order, as the supplement to relators’ petition for writ of mandamus.

      Relators have also now filed a partial motion to dismiss, asserting that the

issue raised concerning the independent medical examinations is moot and

requesting that the court dismiss that portion of relators’ mandamus proceeding.




1
      The underlying case is Tory House et al. v. The O’Quinn Law Firm, John M.
      O’Quinn & Associates, LLP, T. Gerald Treece, as Independent Executor and
      Representative of the Estate of John M. O’Quinn, deceased and Abel Manji, No.
      392247-404, in the Probate Court No. 2 of Harris County, Texas, the Honorable
      Mike Wood presiding.

                                          2
      Accordingly, we grant relators’ partial motion to dismiss. Cf. TEX. R. APP.

P. 42.1(a)(1).   As supplemented, the remainder of the petition for writ of

mandamus is denied. We dismiss all other pending motions as moot.

                                PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.




                                        3